ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION BRENT M. DAVIES, CPA DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA April 27, Office of the Chief Accountant Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated April 26, 2010 of A.G. Volney Center, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and to our audits of the Company’s December 31, 2009 and December 31, 2008 financial statements.We have no basis to agree or disagree with the other statements of the Company contained therein. Sincerely, /s/ Robison, Hill & Co. Robison, Hill & Co. Salt Lake City, Utah CC: U.S. Securities & Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington,
